Citation Nr: 0805001	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
medical expenses for treatment by a non-VA provider on 
December 20, 22, 29, 2004 and March 28  2005.

2.  Entitlement to payment or reimbursement for unauthorized 
medical expenses for treatment by a non-VA provider on April 
8, 2005.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1949 to 
December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Togus, Maine, 
which denied the claim of payment and reimbursement for 
unauthorized medical expenses incurred by a non-VA provider.

The issue of entitlement to payment or reimbursement for 
unauthorized medical expenses for treatment by a non-VA 
provider on April 8, 2005 is addressed in the REMAND portion 
of the decision below and is REMANDED to the VAMC.


FINDINGS OF FACT


1.  On December 20, 22, 29, 2004 and March 28, 2005, the 
veteran incurred medical expenses from a non-VA medical 
provider for the follow-up treatment of a prior emergency of 
a non-service connected disability on October 8, 2004.

2.  Treatment received on December 20, 22, 29, 2004 and March 
28, 2005, was not from a hospital emergency department or a 
similar facility held out as providing emergency care to the 
public.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA medical facility on 
December 20, 22, 29, 2004 and March 28, 2005, have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

The veteran has submitted copies of invoices showing that he 
was billed for office visits on December 20, 22, 29, 2004 and 
March 28, 2005 and he seeks payment or reimbursement for 
expenses incurred at Northeast Surgery, P.A. on December 20, 
22, 29, 2004, and March 28, 2005.  Specifically, the veteran 
asserts that after a surgery performed at VA, he had some 
inflammation around his liver and was advised by the VA 
physician that he was to seek treatment at a non-VA facility 
if necessary and VA would cover all costs.  Therefore, on the 
dates noted above, the veteran sought treatment at a non-VA 
facility.

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 U.S.C.A. § 
17.54 (2007).  The veteran asserts that his treatment at the 
non-VA facilities was authorized in advance by VA.  However, 
there is no documentation in the evidence of record showing 
authorization from any VA personnel for the veteran to obtain 
treatment at a non-VA hospital.

However, VA may reimburse veterans for unauthorized medical 
expenses incurred at non-VA facilities when the medical care 
in question is related to a service connected disability.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000, 17.1002, 17.1003 allow for the 
reimbursement of treatment for certain non-service connected 
disabilities.

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 because he is not in 
receipt of service connection for any disability, which is 
the initial requirement for reimbursement for non-VA medical 
expenses under this code provision.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  Nor is there any indication that the 
veteran has a total disability permanent in nature as a 
result of a service connected disability and there is no 
evidence the veteran is participating in a rehabilitation 
program.  Id.

The veteran contends that notwithstanding his lack of 
service-connected disability, he should be reimbursed for the 
private treatment rendered on December 20, 22, 29, 2004, and 
March 28, 2005 because he was treated for an emergency 
situation.  In this regard, the Veterans Millennium Health 
Care and Benefits Act provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who 
are active Department health-care participants (i.e., 
enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the veteran has to 
satisfy all of the following conditions: 

(a)  The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b)  The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health;

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson;

(d)  The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment;

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.

38 C.F.R. § 17.1002 (Italics added).

In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria above.  

In this case the Board finds that the veteran does not 
satisfy the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue.  
Specifically, the care received on December 20, 22, 29, 2004, 
and March 28, 2005 from Northeast Surgery, P.A., was from a 
medical provider that is not deemed a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public.  38 C.F.R. § 17.1002(a) (2007).  
In this regard, the medical bills submitted by the veteran do 
not indicate that these facilities meet the requirements of 
an emergency care facility and the bills indicate that the 
veteran's treatment was based on an office visit and not 
emergency care treatment received.  As the veteran does not 
meet the first requirement for reimbursement of medical 
expenses from a non-VA provider for services rendered for a 
nonservice-connected disability, the veteran is ineligible 
for payment or reimbursement of unauthorized medical 
expenses.

The Board has carefully considered the veteran's contentions 
concerning the circumstances surrounding his treatment at the 
non-VA facility, but it cannot grant the veteran's claim 
unless the facts of the case meet all of the requirements 
under 38 C.F.R. § 17.1002, which this claim does not.  While 
the Board is sympathetic toward the veteran, it is bound by 
the law, and its decision is dictated by the relevant statute 
and regulation.  Thus, as the veteran's claim has failed to 
meet the necessary requirements under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008 (2007), the claim must be denied.


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred by a non-VA provider on December 20, 22, 29, 2004, 
and March 28, 2005, is denied.


REMAND

In a September 2005 letter from the VAMC, it was indicated 
that all of the information sent in by the various private 
providers was reviewed and it was indicated that 
reimbursement for the bill from Northern Radiology Associates 
on April 8, 2005 was also denied as there was no prior 
approval from Fee services.  This document, however, is not 
included in the record.  Prior to adjudication of this 
portion of the veteran's claim, this document must be 
obtained and added to the record for review by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should obtain a copy of the 
above referenced invoice from Northern 
Radiology Associates dated April 8, 2005 
and associate that document with the 
record.  

2.  Then, after completion of any other 
development indicated by the state of the 
record, the VAMC should review the 
evidence of record and readjudicate the 
remaining issue on appeal.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case, which fully sets forth the 
controlling law and regulations pertinent 
to this appeal and which explains the 
reasons and bases for the decisions 
reached.  Provide the veteran the 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


